Oldham J., delivered the opinion of the court* It is contended by the plaintiffs in error, that the circuit court erred in overruling the motion to dismiss -the suit for want of a bond for costs. The record failing to set out any evidence whatever in support of the motion, the presumption is in favor of the-decision of the court below. Montgomery vs. Carpenter, 5 Ark. R. 264. Cox & Kelly vs. Garvin, decided at this term, ante. The judgment, however, is rendered against all the defendants,, without any service of notice upon James Hickey, or voluntary appearance by him-.- In this there is error,- for which we reverse' the judgment, and remánd the cause to be proceeded in according; to law*